Atkinson, J.
1. Every part of the charge of the court must be construed in the light of the whole; and consequently where the charge deals fully and correctly with the law of reasonable fears so that it must be understood by the jury to apply to every feature of the difficulty, it is not' erroneous, while charging upon the subject of manslaughter, to omit in *266that particular part of the charge all reference to the law of reasonable fears.
Submitted March 20,
— Decided May 11, 1906.
Conviction of manslaughter. Before Judge Littlejohn. Sumter superior court. February 10, 1906.
Williams & Harper, for plaintiff in error.
F. A. Hooper, solicitor-general, contra.
2. There was sufficient evidence upon which to charge the law of voluntary manslaughter, upon the theory of mutual combat, and the court did not err in so charging.
3. The verdict is supported by the evidence.

Judgment affirmed.


All the Justices concur.